Catón, J. The first question in this case is precisely like that decided in Myers v. Turner, ante, and is determined in the same way, for the reasons there assigned. This record presents the additional question: whether the assignment or transfer of a patent right is operative, until it is recorded as required by the patent laws of the United States. The assignment was, by the act of Congress, required to “ be recorded in the patent office within three months from the execution thereof.” This act has been repeatedly held by the federal courts to be merely directory as between the parties; and, like our ordinary registry laws, designed for the benefit of subsequent bona fide purchasers. The reasons assigned-for this construction by Story, J., in Pitts v. Whitman, 2 Story R. 609, are conclusive. He says: “In the first place, it is difficult to say why, as between the patentee and the assignee, the assignment ought not to be held good as a subsisting contract and conveyance ; although it is never recorded by accident, or mistake, or design. Suppose the patentee has assigned his whole right to the assignee, for a full and adequate consideration, and the assignment is not recorded within the three months—and the assignee should make and use the patented machine afterward— could the patentee maintain a suit against the assignee for such making and use, as a breach of the patent, as if he had never parted with his right ?” But it is unnecessary to quote the whole of his reasoning. It is sufficient that the question has been settled by the federal courts, whose peculiar province it is to construe the acts of Congress. We follow these decisions, not only because they are authority, but also because we are satisfied they are sustained by sound legal reasoning. The judgment must be affirmed. Judgment affirmed.